Citation Nr: 0818937	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for left ankle 
disability, currently evaluated as 10 percent disabling. 
 
2.  Entitlement to service connection for a back disorder, 
including arthritis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hepatitis.

6.  Entitlement to service connection for a respiratory/lung 
disease, claimed as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1975.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2005 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied service connection for hearing loss, 
tinnitus, a low back disorder, including arthritis, hepatitis 
C and a respiratory disorder, to include as a residual of 
asbestos exposure.  A rating in excess of 10 percent for a 
left ankle disability was also denied.

The veteran was afforded a personal hearing by 
videoconference in May 2008.  The transcript is of record.

Following review of the record, the issues of entitlement to 
an increased rating for left ankle disability and entitlement 
to a respiratory/lung disease, claimed as a residual of 
exposure to asbestos, are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Hearing loss is not demonstrated by the evidence of 
record

2.  Tinnitus is not demonstrated by the clinical evidence of 
record.

3.  There is no competent evidence of record that hepatitis 
is causally related to service.

4.  A back disorder, including arthritis, was first 
clinically indicated many years after discharge from active 
duty.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110 5103A, 5107 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110 5103A, 5107 (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).

3.  Hepatitis was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110 5103A, 5107 (West 2002 & Supp 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).

4.  A back disorder, including arthritis, was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110 1112, 1113, 1131, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has hearing loss, tinnitus, a 
low back disorder, including arthritis, and hepatitis C for 
which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this particular case, service connection is being denied.  
Therefore, no rating or effective date will be assigned with 
respect to the claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in August 2004 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained extensive VA treatment 
records.  The veteran has submitted a number of statements in 
the record in support of claims.  He was most recently 
scheduled for a VA examination in May 2007 and failed to 
report.  No reason was given for his failure to appear.  
Previous VA notification in January 2005 of a scheduled 
examination was returned as undeliverable.  He was afforded a 
personal hearing in May 2008.  Significantly, neither he nor 
his representative has identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Consequently, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claims currently being adjudicated. 
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).



Factual Background and Legal Analysis

1.  Service connection for hearing loss and tinnitus.

The veteran served as a seaman in the Navy with a military 
occupational specialty consistent with a construction trade.  
His service medical records do not refer to any complaints of 
hearing impairment or ringing of the ears.  The appellant was 
hospitalized at a VA facility in April 1976 where a physical 
examination was noted to be unremarkable.  When afforded a VA 
general medical examination in April 1980, he did not voice 
any complaints referable to hearing loss or tinnitus.  It was 
recorded that no hearing loss was noted.  VA clinical records 
dating from 1998 reflect no complaints, findings or diagnoses 
of hearing loss or tinnitus.  On a VA admission in August 
2002 as a self referral for homelessness and an attempt to 
remain sober and reintegrate into the community, physical 
examination disclosed no abnormality relating to HEENT 
(hearing, ear, eye, nose and throat) status.  The appellant 
testified at a personal hearing in May 2008 that hearing loss 
and tinnitus were caused by being around up to four to five 
Phantom jet engines on the flight line during active duty, as 
well as working around power saws and in construction.  He 
related that a VA audiologist had told him he sustained 
acoustic trauma at that time and had developed hearing loss 
and tinnitus as a result thereof. 

The Board points out in this instance, however, that the 
evidence does not show that the veteran now has any diagnosed 
hearing loss or tinnitus. See 38 U.S.C.A. § 1110, (West 2002 
& Supp 2007).  In short, no current hearing impairment is 
clinically demonstrated.  In this regard, the Board points 
out that service-connection requires evidence that 
establishes that a veteran currently has the claimed 
disability for which service connection is being sought.  In 
the absence of evidence of a diagnosed disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The Board thus finds that as there is no evidence of 
any currently diagnosed hearing loss or tinnitus, service 
connection must be denied.  



2.  Service connection for hepatitis C.

The veteran testified in May 2008 that he may have contracted 
hepatitis C while in service as the result of being 
inoculated with many other soldiers before going overseas, as 
well from a laceration during active duty.  The service 
medical records show no treatment for a blood disease or any 
evidence of complaints, treatment or diagnosis of hepatitis.  
While service medical records do reflect that the veteran 
underwent surgical procedures in 1973 and 1974 following left 
ankle injury, it is not shown that he received any blood 
transfusions on those occasions.  The record indicates that 
hepatitis C was diagnosed decades following separation from 
service.  Post service VA records dating from 1998 show that 
the veteran was admitted on numerous occasions and received 
VA domiciliary care for reasons that included continuing 
cocaine and other substance abuse problems.  He was afforded 
education and counseling for Hepatitis C.  The appellant 
responded to a Risk Factors for hepatitis C questionnaire 
received in September 2004 stating that he had used cocaine, 
had tattoos, shared toothbrushes and razor blades with others 
and had been a health care worker and/or been exposed to 
contaminated bloods or fluids.  The evidence thus indicates 
that he veteran engaged in sustained risky behaviors for 
hepatitis C after discharge from active duty.  There is no 
competent medical evidence which indicates that the post-
service diagnosis of hepatitis C is in any way related to 
service, and more specifically, to his testimony that it was 
due to medical treatment during service.  Under the 
circumstances, service connection for hepatitis C must be 
denied.

3.  Service connection for a back disorder, including 
arthritis.

The appellant was shown to have been injured in the line of 
duty in October 1973 when a pallet shifted while loading a 
truck.  In a report dated in September 1974, it was reported 
that physical examination at that time was completely within 
normal limits except for a fracture of the left ankle.  The 
veteran testified on personal hearing in May 2008 that he 
injured his back in the same incident.  He said that leg pain 
was more prominent at the time but that he also developed 
back pain later on in life that became constant.  The service 
medical record show no complaints or treatment relating to 
the back.  On VA hospitalization in 1976 for complaints 
unrelated to this appeal, no complaints or symptoms referable 
to the back were recorded.  When afforded VA examination in 
April 1980, the appellant referred only to left ankle 
complaints.  No abnormal finding or disorder of the spine was 
noted on that occasion.  The post service record contains an 
X-ray report dated in July 1998 that was interpreted as 
showing mild hypertrophic spondylosis of the lumbar spine.  A 
July 2004 X-ray indicated degenerative osteoarthritis of the 
thoracic spine.

Although the veteran asserts that he now has a back disorder 
of service onset, the evidence does not support his 
contentions.  No service medical records document disability 
or a diagnosis relating to the back after injury to the left 
ankle in service.  Arthritis was not demonstrated in service 
or within one year of discharge from active duty.  A back 
disorder was first clinically indicated many years after 
discharge from service.  The appellant himself stated at his 
hearing that he was not treated for a back problem until the 
mid to late 1980s.  This is at least 10 years after discharge 
from service and continuity of any inservice symptomatology 
is not established. See 38 C.F.R. §§ 3.303.  Therefore, 
service connection for a back disorder, including arthritis, 
may not granted on either a direct or presumptive basis. See 
38 U.S.C.A. §§ 1101,1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

Conclusion

The only other evidence in support of the claimed conditions 
is the veteran own testimony and statements to the effect 
that hearing loss, tinnitus, a back disorder and hepatitis C 
are of service onset.  However, as a layperson, the appellant 
is not competent to provide a probative opinion on medical 
matters, such as the etiology of the claimed disorders. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For the foregoing reasons, the Board 
concludes that the preponderance of the evidence is against 
the claims and service connection must be denied. See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hepatitis is denied.

Service connection for a back disorder, including arthritis, 
is denied


REMAND

The veteran asserts that he now has respiratory disease, 
including asthma, as the result of his duties involving 
exposure to asbestos aboard ship during service. 

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
of Veterans Affairs promulgated any regulations in regard to 
such claims.  However, VA has issued a circular on asbestos-
related diseases (DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular)) that provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols of these 
guidelines. Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines note that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease. M21-1, part VI, 
para. 7.21(b)(1) and (2) and that an asbestos-related disease 
can develop from brief exposure to asbestos or as a 
bystander.  The Court has further held that in adjudicating 
asbestos-related claims, it must be determined whether 
development procedures applicable to such claims have been 
followed. See Ashford v. Brown, 10 Vet. App. 120 (1997).  The 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that rating specialists 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information. M21-1, part VI, para. 7.21(d)(1).

The RO denied the veteran's claim for asthma, also claimed as 
chronic obstructive pulmonary disease, in its February 2005 
rating decision.  However, although the appellant was 
requested to provide his exposure history in a VCAA letter 
dated in August 2004, the RO did not address this aspect of 
the claim.  As noted previously, the veteran asserts that 
current lung disability is attributable to asbestos exposure 
during active duty.  Under the circumstances, the Board is of 
the opinion that further development, to include a VA 
examination is warranted in this matter. See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (2007).

The Board observes that the veteran's left ankle was last 
examined for VA compensation purposes in April 1980.  The 
Court has held that when the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination. See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Under the circumstances, the veteran 
will be given another opportunity to report for VA 
examination to determine the current status of the service-
connected left ankle disorder.

The record also indicates that additional relevant evidence 
in support of the veteran's claims may exist or could be 
obtained from a VA facility and should be retrieved. See Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The veteran appears to receive continuing VA 
treatment.  The most records date through January 2005.  
Therefore, VA outpatient and inpatient records dating from 
February 2005 should be requested and associated with the 
claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should fully develop the 
claim of entitlement to service 
connection for a respiratory/lung 
disease, claimed as a residual of 
exposure to asbestos, in accordance 
with VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 
7.21.

2.  VA outpatient and inpatient 
clinical records dating from 
February 2005 should be requested 
and associated with the claims 
folder.

3.  After completion of the above, 
the veteran should be scheduled for 
an examination by a VA pulmonary 
specialist to determine the nature, 
extent and etiology of any 
respiratory/lung disability found 
on examination.  The claims folder 
and a copy of this remand should be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  Any 
clinically indicated special tests 
should be accomplished and findings 
should be reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, 
etc.

After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion, with 
complete rationale, as to whether 
it is at least as likely as not (a 
50% or higher degree of 
probability) that the veteran now 
has respiratory/lung disease 
related to asbestos exposure in 
service.

4.  The veteran should be scheduled 
for a VA orthopedic examination, to 
include a functional capacity 
evaluation, for purposes of 
assessing the severity of his 
service-connected left ankle 
disability.  The claims folder and 
a copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies deemed necessary should be 
conducted and clinical findings 
should be reported in detail.  

The report of the examination 
should be comprehensive and include 
a detailed account of all 
manifestations of the service-
connected left ankle disability.  
The examiner should also indicate 
whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected disability.  In addition, 
the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation of 
motion (beyond that clinically 
shown).

5.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examinations, this fact should 
be noted in the claims file.

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


